Exhibit 10.53

TAYLOR CAPITAL GROUP, INC.

OFFICER AND EMPLOYEE

RESTRICTED STOCK AWARD

NOTICE OF RESTRICTED STOCK GRANT

Name of Employee: Hoppe, Mark A.

You have been awarded restricted shares of Common Stock (“Shares”) of Taylor
Capital Group, Inc. (the “Company”) as follows (the “Award”):

 

Date of Award:   February 4, 2008   Total Number of Shares Awarded:   60,030  

Vesting Schedule: The Restrictions shall lapse as to twenty-five percent
(25%) of the Restricted Shares on the first (1st) anniversary of the Date of
Award, fifty percent (50%) of the Restricted Shares on the second
(2nd) anniversary of the Date of Award, seventy-five percent (75%) of the
Restricted Shares on the third (3rd) anniversary of the Date of Award and one
hundred percent (100%) of the Restricted Shares on the fourth (4th) anniversary
of the Date of Award, provided that Employee remains in the continuous
employment of the Company, the Bank or a Subsidiary at all times from the Date
of Award through and including each such anniversary of the Date of Award.

The Employee and the Company hereby agree that this Award is granted under and
governed by the terms and conditions of the 2008 Restricted Stock Award, which
is attached hereto and made an integral part hereof, and the Taylor Capital
Group, Inc. 2002 Incentive Compensation Plan. The Company and Employee each
agree to be bound by all of the terms and conditions set forth in the 2008
Restricted Stock Award.

 

Taylor Capital Group, Inc. By:  

/s/ BRUCE W. TAYLOR

Its:   Chief Executive Officer



--------------------------------------------------------------------------------

TAYLOR CAPITAL GROUP, INC.

RESTRICTED STOCK AWARD

In consideration of the premises, mutual covenants and agreements herein, the
Company and the Employee agree as follows:

AWARD

Award of Shares. Subject to all of the terms and conditions set forth in this
2008 Restricted Stock Award and the accompanying Notice of Restricted Stock
Grant (the “Notice”) (both documents collectively referred to as the
“Agreement”), Taylor Capital Group, Inc. (the “Company”) hereby grants to Mark
A. Hoppe (the “Employee”) that number of restricted shares of Common Stock (the
“Restricted Shares”) set forth under the heading “Total Number of Shares
Awarded” in the Notice.

Conditions to Award. The Award of Restricted Shares to Employee is conditioned
upon Employee delivering to the Company: (1) if requested by the Company, a duly
signed stock power, endorsed in blank, relating to the Restricted Shares as
required under Section 2.7 hereof, (2) a duly signed Section 83(b) Election, if
the Employee makes such election, within ten (10) days of filing the
Section 83(b) Election along with any other filing and notification required
pursuant to regulations issued under Section 83(b) of the Code, and (3) such
other documents or agreements as the Company may request.

Voting and Other Rights. As of February 4, 2008 (“Date of Award”), Employee
shall have all of the rights and status as a shareholder of the Company in
respect of the Restricted Shares, including the right to vote such shares and to
receive dividends or other distributions thereon. Any cash dividends paid on any
Restricted Shares shall be paid to the Employee. In the event any non-cash
dividends or other distributions, whether in property, or stock of another
company, are paid on any Restricted Shares, such non-cash dividends or other
distributions payable to the Employee shall be retained by the Company and not
delivered to the Employee until such time as the Restrictions on the Restricted
Shares with respect to which such non-cash dividends or other distributions have
been paid shall have lapsed and such shares shall have become Vested Shares.
Such non-cash dividends or distributions with respect to the Restricted Shares
shall be retained by the Company in the event the corresponding Restricted
Shares on which such non-cash dividends or other distributions were paid are
forfeited to the Company under Section 2.1(b) hereof.

Subject to Plan. This 2008 Restricted Stock Award is subject to all of the terms
and conditions of the Taylor Capital Group, Inc. 2002 Incentive Compensation
Plan, as amended and restated as of April 26, 2007 (the “Plan”), as the same may
be further amended from time to time. Any capitalized terms not otherwise
defined in this Agreement shall have the meaning set forth in the Plan.



--------------------------------------------------------------------------------

RESTRICTIONS

Restrictions. The Restricted Shares are being awarded to Employee subject to the
following transfer and forfeiture restrictions (collectively, the
“Restrictions”).

Transfer. Prior to the date that the Restricted Shares become Vested Shares (as
defined in Section 2.2 hereof), Employee may not directly or indirectly, by
operation of law or otherwise, voluntarily or involuntarily, anticipate,
alienate, attach, sell, assign, pledge, encumber, charge or otherwise transfer
all or any part of the Restricted Shares without the written consent of the
Company, which consent may be withheld by the Company in its sole discretion.

Forfeiture. Upon termination of Employee’s employment with the Company, the Bank
or any Subsidiary, all Restricted Shares which are not Vested Shares (or have
not become Vested Shares under Section 2.2 or Section 2.3 hereof) at the
effective time of such termination, shall immediately thereafter be returned to
or canceled by the Company, and shall be deemed to have been forfeited by
Employee to the Company. Upon any forfeiture of Restricted Shares under this
Section 2.1, the Company will not be obligated to pay Employee any consideration
whatsoever for the forfeited Restricted Shares, unless required by applicable
law.

Lapse of Restrictions. Subject to the other terms of this Agreement, the
Restrictions shall lapse with respect to the Restricted Shares awarded hereunder
only at the time or times and as to that number of Restricted Shares determined
in accordance with the Vesting Schedule set forth in the Notice. To the extent
the Restrictions shall have lapsed with respect to Restricted Shares subject to
this Award, those shares (the “Vested Shares”) will thereafter be free of the
Restrictions.

Acceleration of Vesting. Notwithstanding the Vesting Schedule set forth in the
Notice, the Restrictions shall lapse with respect to any Restricted Shares that
have not otherwise vested as of the termination of the Employee’s employment
with the Company, the Bank or any Subsidiary (as defined below) if such
termination is by reason of the Employee’s death, Disability or Retirement, by
the Company without Cause, as a result of the Company’s delivery of a notice of
its intent not to renew the term of the Employment Agreement without Cause, or
by the Employee for Good Reason (as those terms are defined below).

Termination of Vesting. Subject to Section 2.3, in the event the Employee’s
employment with the Company or the Cole Taylor Bank (the “Bank”) (or



--------------------------------------------------------------------------------

any other employment, consulting, advisory or service relationship or
arrangement with the Company, the Bank or any Subsidiary) is terminated for any
reason, no further vesting (pro rata or otherwise) shall occur after the
occurrence of such event.

Withholding Taxes.

The Award of the Restricted Shares to the Employee, and the lapse of
Restrictions on the Restricted Shares, shall be conditioned on any applicable
federal, state or local withholding taxes having been paid by Employee at the
appropriate time pursuant to a direct payment of cash or other readily available
funds to the Company. The Committee may permit the Employee to satisfy all or
any portion of his obligations under this Section 2.5(a) by having the Company
withhold from the Restricted Shares with respect to which the Restrictions will
lapse, that number of shares of Common Stock having an aggregate Fair Market
Value, determined as of the date of the taxable event with respect to such
shares, equal to the federal, state or local taxes required to be withheld by
the Company with respect to such lapse of Restrictions; provided however, that
the Fair Market Value of any shares of Common Stock withheld under this
Section 2.5(a) may not exceed the statutory minimum withholding amount required
by law.

If the Employee shall have elected to file a Section 83(b) Election with respect
to the award of Restricted Shares hereunder, the award of the Restricted Shares
shall be conditioned on the Employee providing the Company with a direct payment
of cash or other immediately available funds in an amount equal to the statutory
minimum withholding taxes required to by withheld by the Company not later than
30 days after the date of the award.

Issuance of Shares; Restrictive Legend. Any such certificates issued by the
Company with respect to the Restricted Shares shall be registered in Employee’s
name and shall be inscribed with a legend evidencing the Restrictions, and such
additional legends as may be required to comply with the Securities Act of 1933,
as amended, and other applicable federal or state securities laws.
Alternatively, the Company may issue Restricted Shares hereunder in
uncertificated form.

Custody. All certificates representing the Restricted Shares (other than Vested
Shares) shall be deposited, together with stock powers executed by Employee, in
proper form for transfer, with the Company. The Company shall provide Employee
with a copy of any certificate representing the Restricted Shares, or such other
evidence thereof as may be determined by the Company, which shall contain the
legends described in Section 2.6. The Company is hereby authorized to cause the
transfer into



--------------------------------------------------------------------------------

its name of the Restricted Shares (and any non-cash distributions or other
property described in Section 1.3 hereof) which are forfeited to the Company
pursuant to Section 2.1(b) hereof. At the request of Employee, certificates
representing Vested Shares shall, subject to any applicable securities law
restrictions, be delivered by the Company to Employee or Employee’s personal
representative. Certificates representing shares that have become Vested Shares
in accordance with Section 2.2 or 2.3 shall be issued without the legend
evidencing the Restrictions, but may contain such legends as may be required to
comply with the Securities Act of 1933, as amended, or any other applicable
federal or state securities laws.

ADJUSTMENTS

Adjustments. Any Adjustments made under Section 10 of the Plan will be final,
binding and conclusive. No fractional shares will be issued pursuant to the
Award on account of any such adjustments. The terms “Restricted Shares” and
“Vested Shares” shall include any shares, securities, or other property that
Employee receives or becomes entitled to receive as a result of Employee’s
ownership of the original Restricted Shares, and any such shares, securities or
other property shall be subject to the same Restrictions and other terms and
conditions that apply with respect to, and shall vest or be forfeited at the
same time as, the Restricted Shares with respect to which such shares,
securities or other property are issued.

DEFINITIONS

Definitions. For purposes of this Agreement, the following terms shall have the
following meanings:

“Cause” means: (a) Employee has committed an act of dishonesty that results, or
is intended to result, in material gain or personal enrichment of Employee or
has, or is intended to have, a material detrimental effect on the reputation or
business of the Company or the Bank; (b) Employee has committed an act or acts
of fraud, moral turpitude or constituting a felony (other than relating to the
operation of a motor vehicle); (c) any material breach by Employee of any
provision of the Employment Agreement that, if curable, has not been cured by
Employee within thirty (30) days of written notice of such breach from the
Company or the Bank; (d) an intentional act or willful gross negligence on the
part of Employee that has, or is intended to have, a material, detrimental
effect on the reputation or business of the Company or the Bank; (e) Employee’s
refusal, after thirty (30) days written notice thereof, to perform specific
reasonable directives from the board of directors of the Company or the



--------------------------------------------------------------------------------

Bank that are reasonably consistent with the scope and nature of his duties and
responsibilities, as set forth in the Employment Agreement; or (f) Employee
being barred or prohibited by any governmental authority or agency from holding
the position of Chief Executive Officer of the Company or the Bank. The decision
to terminate Employee’s employment for Cause, to take other action or to take no
action in response to any occurrence shall be in the sole and exclusive
discretion of the board of directors of the Company. No act or failure to act
shall be considered “intentional” unless it is done, or omitted to be done, by
the Employee in bad faith or without reasonable belief that Employee’s action or
omission was in the best interests of the Company or the Bank; and provided
further that no act or omission shall constitute Cause hereunder absent such a
finding by the board of directors of the Company.

“Change In Control” shall mean any of the following:

(a) a change in the ownership of the Company or the Bank (as defined in Treasury
Regs. Section 1.409A-3(i)(5)(v)) (other than a transfer to a group comprised of
members of the Taylor Family or an Employee Stock Ownership Plan established by
the Company); or

(b) a change in effective control of the Company or the Bank (as defined in
Treasury Regs. Section 1.409A-3(i)(5)(vi)), or

(c) a change in the ownership of a substantial portion of the assets of the
Company or the Bank (as defined in Treasury Regs. Section 1.409A-3(i)(5)(vii)).

However, a Change in Control shall not occur under Subparagraphs (a), (b) or
(c) if the Taylor Family continues to be the beneficial owner, directly or
indirectly, of more than 30% of the combined voting power of the then
outstanding securities of the Company (or of the Bank for a Change in Control
under Subparagraph (c) involving the Bank), and no other person or group is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company (or the Bank for a Change in Control under Subparagraph (c) involving
the Bank) having combined voting power greater than that beneficially owned,
directly or indirectly, by the Taylor Family.

For purposes of this definition of Change in Control, the Taylor Family means
(i) Iris Taylor and the Estate of Sidney J. Taylor, (ii) a descendant (or a
spouse of a descendant) of Sidney J. Taylor and Iris Taylor, (iii) any estate,
trust, guardianship or custodianship for the primary



--------------------------------------------------------------------------------

benefit of any individual described in (i) or (ii) above, or (iv) a
proprietorship, partnership, limited liability company, or corporation
controlled directly or indirectly by one or more individuals or entities
described in (i), (ii), or (iii) above.

For purposes of this definition of Change in Control, Employee Stock Ownership
Plan means a retirement plan that is qualified under Section 401(a) of the
Internal Revenue Code and is sponsored by the Company (or a member of its
controlled group, as determined under Section 414(b) of the Internal Revenue
Code).

The term “Exchange Act” means the Securities Exchange Act of 1934. The terms
“beneficial owner” and “beneficially owned” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act.

The term “outstanding securities” when used in the context of the “combined
voting power of the Company’s then outstanding securities” shall mean only the
common stock of the Company and securities convertible into such common stock.

“Disability” for the purposes of this Agreement, shall be deemed to have
occurred if the Company determines that Employee has a physical or mental
impairment, as confirmed by a licensed physician selected by the Company, which
renders Employee unable to engage in any substantial gainful activity, and is
expected to result in death or is expected to last for a continuous period of
not less than twelve (12) months. This definition of “Disability” is intended to
comply with section 409A of the Code, and the regulations promulgated
thereunder, and shall be interpreted and administered in accordance with said
provisions. Termination due to disability shall be deemed to have occurred upon
the first day of the month following the determination of Disability as defined
in the preceding sentence.

“Good Reason” shall mean the occurrence of any of the following events unless,
(A) such event occurs with the Employee’s express prior written consent, (B) the
event is an isolated, insubstantial or inadvertent action or failure to act
which is remedied by the Company or the Bank promptly after receipt of notice
thereof given by the Employee, (C) the event occurs in connection with the
termination of the Employee’s employment for Cause, Disability or death or
(D) the event occurs in connection with the Employee’s voluntary termination of
employment other than due to the occurrence of one of the following events:

(1) a material adverse change in the nature or scope of the authorities, powers,
functions, duties or



--------------------------------------------------------------------------------

responsibilities attached to Employee’s position (including, but not limited to,
Employee not being re-elected or removed from his positions with the Company or
the Bank); or

(2) a change in the Employee’s principal office to a location outside of Cook
County, DuPage County or Lake County; or

(3) any material reduction in Employee’s base salary and bonus opportunity
(other than permitted proportionate reductions applicable to all similarly
situated senior executives of the Company, unless such reduction occurs during
the two year period commencing upon a Change in Control); or

(4) a material breach of the Employment Agreement by the Company or the Bank.

Anything herein to the contrary notwithstanding, the Employee shall be required
to give written notice to the Board of Directors of the Company that the
Employee believes an event has occurred that constitutes a Good Reason event
within ninety (90) days of the initial occurrence, which written notice shall
specify the particular act or acts, on the basis of which the Employee intends
to so terminate the Employee’s employment, and the Company shall then be given
the opportunity, within thirty (30) days of its receipt of such notice, to cure
said event. Employee’s termination shall not be considered to be a termination
for Good Reason unless such termination occurs within one hundred twenty
(120) days after the occurrence of the Good Reason event.

“Retirement” shall mean the termination of Employee’s employment with the
Company, the Bank or any Subsidiary for any reason other than for Cause after
Employee reaches age sixty-five (65) with 5 years of service.

“Section 83(b) Election” shall mean an election made pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended, to be taxed with respect to
the Restricted Shares at the time of grant rather than upon the lapse of the
Restrictions.

“Subsidiary” or “Subsidiaries” shall mean any corporation or other entity of
which outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentages may be approved by the
Compensation Committee, are owned, directly or indirectly, by the Company.



--------------------------------------------------------------------------------

MISCELLANEOUS

Administration. This Award shall be administered by the Compensation Committee
or its delegate as provided in Section 3 of the Plan.

No Guarantee of Employment or Service; Compensation. Nothing in this Agreement
shall be construed as an employment, consulting or similar contract for services
between the Company, the Bank or any Subsidiary and the Employee. Any benefit
derived under this Agreement shall not be considered compensation for purposes
of calculating any severance, resignation, bonus, pension, retirement or similar
payments or benefits.

The Company’s Rights. The existence of the Award shall not affect in any way the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or other securities
with preference ahead of or convertible into, or otherwise affecting the Shares
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of the Company’s assets or business, or any
other act or proceeding, whether of a similar character or otherwise.

Employee. Whenever the word “Employee” is used in any provision of this
Agreement, under circumstances where the provision should logically be construed
to apply to the estate, personal representative or beneficiary to whom this
Award may be transferred by will or by the laws of descent and distribution, the
word “Employee” shall be deemed to include such person.

Nontransferability of Award. This Award is not transferable by the Employee
otherwise than by will or the laws of descent and distribution.

Entire Agreement; Modification. Except as provided in the Plan and the Notice,
this Agreement contains the entire agreement between the parties with respect to
the subject matter contained herein, and may not be modified, except as provided
in a written document signed by each of the parties hereto. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement shall be void and
ineffective for all purposes.

Severability. In the event that any term or provision of this Agreement shall be
finally determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by a governmental authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability, to the maximum extent permissible by law, (a) by or
before that authority of the remaining terms and provisions of this Agreement,
which shall be enforced as if the unenforceable term or provision were deleted,
or (b) by or before any other authority of any of the terms and provisions of
this Agreement.



--------------------------------------------------------------------------------

Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of Illinois (regardless of the law that might otherwise
govern under applicable Illinois principles of conflict of laws).